Title: From James Madison to Thomas Jefferson, 25 October 1797
From: Madison, James
To: Jefferson, Thomas


Dear SirOrange Octr. 25. 97.
I am placed under circumstances which make it proper I should inform you that Mr. Knapp of Philada. is a candidate for the office of Treasr. to the Mint, vacated by the death of Dr. Way, and is particularly anxious that you should be possessed of that fact, and of the testimony I may be able to give as to his qualifications & character. During several of the last Winters I spent in Phida. Mr. K. was a near neighbour, and a familiar intercourse prevailed between our families. I really believe him to be a worthy man, & the line of life he has been in supports the character he bears, of being skilful in the sort of business he aspires to. If you should be invited by any opportunity to say as much to the quarter from which appts. issue, it will be highly acceptable to Mr. K. and ought to be so to me. I have however intimated to him, that I did not expect that your opinion in any way would be asked, & that it would not be proper for you to give it unasked. It is astonishing that it does not occur in these cases that the patronage of those whose politics are adverse to the politics of the administration is more likely to be of injury than service to the suitors for office.
We just have the pleasure of learning that an event has taken place in your family which calls for our joint & warmest congratulations, which we beg you to make acceptable to all to whom the⟨y⟩ are due. Yrs. truly
Js. M. Jr
